DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble is drawn to a system.  However, the body of the claim (claims 1 and 3) is drawn to a system including a mount configured to support a medical device.  The functional recitation appears significant in that it is tied to how certain structures function within the system –assuming the mount is part of the claimed system (in the drawings it appears so – although the mount looks to be detachable).  Therefore, it is unclear if the claim is drawn to the system, a system having a mount, or to a system having a mount that supports a medical device.  The claim scope is unclear.  Applicant is advised to amend the preamble to recite “ A system for supporting a medical device” or “a system including ( or configured with) a mount for supporting a medical device” in order to overcome this rejection and make the scope of the claim clear.  

Claim 17 is drawn to a method claim according to the preamble.  However, what type of method?  Is it the method of making or using.  “In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”   MPEP 2181a.  The examiner is reciting this definition so that applicant is aware of how the examiner is interpreting the preamble “a method” when actually the body of the claim only recites language that implies assembling or making the device.  Thus, it is unclear what type of method claim applicant is intending to claim.  This can be cleared up by using a more descriptive preamble.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/145178 to PRESBY.
Regarding claim 11, Presby ‘178 discloses a system (the claim does not recite what the system is used for – the examiner is applying the broadest and most reasonable interpretation), comprising: a substantially rigid base 6; an actuator 59 connected to the base and configured to rotate a drive link 53/53’ about an axis; a shaft 53 (center portion of 53) configured to rotate about the axis, the drive link 53 being fixed to the shaft such that movement of the drive link results in commensurate rotation of the shaft; a support arm 20 having a first end connected to the shaft (center portion 53), the support arm 20 being rotatable about the axis; a timing link 55 having a first end pivotably connected to the base 6, and a second end disposed opposite the first end of the timing link 55; and 27 W053-0067US10829.USU1a mount 32 coupled to the second end of the timing link 40, the mount 32 being configured to maintain a substantially constant orientation relative to the base 6 as the support arm 20 transitions between a raised position relative to the base 6 and a lowered position relative to the base 6.  
Regarding claim 12, Presby ‘178 discloses wherein the actuator 59 comprises a gas cylinder having a housing and a cylinder extendable from the housing, one of the housing and the cylinder being pivotably connected to the drive link 53/53’, and the other of the housing and the cylinder being pivotably connected to the base 6 via a bracket 57 that is fixed relative to the base 6.  
Regarding claim 14, Presby ‘178 discloses wherein the axis comprises a longitudinal axis of the shaft (center portion of 53), and the timing link 55 is rotatable relative to the base6  about an additional axis, the additional axis (center of portion 53’) extending substantially parallel to the longitudinal axis of the shaft.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/145178 to PRESBY.
Regarding claim 13, Presby ‘178 discloses wherein the gas cylinder 59 further includes a relief valve configured to control movement of the cylinder relative to the housing, and the system further includes a release arm operably connected to the relief valve such that movement of the release arm causes the relief valve to at least partially open.  It is well known in the art for a gas cylinder to have a release valve (para 79 discusses releasing pressure).
In view of the structure disclosed by PRESBY ‘178, the method of (making or operating?) the device would have been obvious, since it is the normal and logical manner in which the device could be used or assembled.  The method claims are drawn more to assembling the device than as to how the device is used to support the medical equipment.  The examiner is applying the broadest and most reasonable interpretation.
Regarding claim 17, PRESBY ‘178 discloses a method, comprising providing a substantially rigid base 6; pivotably connecting a first end of an actuator 18 to the base 6 via a first bracket (Fig. 1gk) fixed to the base 6; pivotably connecting a second end of the actuator to a drive link 30, the drive link 30 being fixed to a shaft 28 such that movement of the drive link 30 results in commensurate rotation of the shaft about a longitudinal axis; fixing a first end of a support arm 20 to the shaft 28, the support arm 20 being rotatable about the longitudinal axis; pivotably connecting a first end of a timing link 40 to the base 6; and coupling a mount 32 to the timing 40 link via a stem extending from the mount 32 to a 
Regarding claim 19, PRESBY ‘178 discloses wherein the timing link 40 is configured to rotate, relative to the base 6, about an additional axis extending substantially parallel to the longitudinal axis.  

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, note 112 rejections of any base claim.
The following is a statement of reasons for the indication of allowable subject matter:  the components, configuration and structures functional cooperation between the base, shaft, arm, links and mount in that the mount supports a medical device at a constant orientation relative to the base as the support arm moves relative thereto.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art include supports arms, some for supporting medical devices including actuators, some with links and all having arms that support via mounts and move relative to a base.  The list is as follows: 2019/0125485; 2019/0086022; 2018/0028387; 2007/0187562; 2007/0108355; 2004/0084587; 7,289,315; 9243743; 10,413,327; 9,888,766; and 10,760,731.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632